PER CURIAM.
This cause came on to be heard on the motion of appellee to affirm the final decree appealed from pursuant to Rule 3.9c of the rules of this Court, and it appearing to the *871Court from an examination of the record that said motion is appropriate and seasonably made and that it is manifest that the questions raised on appeal are without substantial merit and need no further argument;
It is accordingly ordered, adjudged and decreed that the motion to affirm final decree appealed from be, and the same is, hereby granted, and the decree is
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.